DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment to the title submitted on 4/18/22 has been accepted. 

Allowable Subject Matter
Claims 1-7, 10, 11, 17, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the cited prior art either alone or in combination, fail to anticipate or render obvious, an image processing apparatus comprising: a scanner that scans a document to generate image data; a controller or a circuit that detects a streak included in the generated image data by using a parameter for detecting the streak; and a network interface that transmits at least the generated image data and a detection result of the streak to an external apparatus, wherein the network interface receives a new parameter, the new parameter being transmitted based on the detection result and another detection result of the streak included in the transmitted image data by the external apparatus, and wherein the image processing apparatus changes the parameter with the received new parameter; as defined in the specification, in combination with all other limitations in the claim as defined by applicant.
Claims 2-7 depend on claim 1 thus are allowable for the same reasons stated above.
Claim 10 is allowed because the cited prior art either alone or in combination, fail to anticipate or render obvious, a server apparatus comprising: a network interface that receives, from an image processing apparatus, image data generated by scanning a document by a scanner of the image processing apparatus and a detection result of a streak by using a parameter for detecting a streak by the image processing apparatus; and a controller or a circuit that detects the streak included in the received image data, wherein the network interface transmits, based on the received detection result and another detection result by the controller or the circuit, a new parameter to the image processing apparatus to cause the image processing apparatus to change the parameter with the new parameter; as defined in the specification, in combination with all other limitations in the claim as defined by applicant.
Claim 11 depends on claim 10 thus is allowable for the same reasons stated above.
Claims 17 and 19 recite similar limitations as claim 1 thus are allowable for the same reasons stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hiroe (US 2021/0084188) teaches an image forming apparatus that detects a streak and performs correction

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT YIP whose telephone number is (571)270-5244. The examiner can normally be reached 9:30-5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENT YIP/Primary Examiner, Art Unit 2672